     Case 3:19-cv-00310-K Document 21 Filed 05/31/19         Page 1 of 10 PageID 225



                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

PORTUS SINGAPORE PTE LTD and                 §
PORTUS PTY LTD,                              §
                                             §
              Plaintiffs,                    §
                                             §
v.                                           §        Civil Action No. 3:19-CV-0310-K
                                             §
VIVINT, INC.,                                §
                                             §
              Defendant.                     §

                                         ORDER

        The Court has informally notified the parties regarding its intent to use a Special

Master in this proceeding, and the parties have all consented to the terms of this Order.

The Court hereby appoints Daniel Denton as Special Master for this proceeding to

perform the duties of an adjunct law clerk and technical advisor. Mr. Denton’s contact

information is as follows: Law Offices of Daniel Denton, 6301 Gaston Ave., Suite 550,

Dallas, Texas, 75214; Phone: (972) 997-5309; E-mail: denton@lawyer-dfw.com.

        This appointment is made pursuant to Rule 53 and the inherent authority of

the Court. “Beyond the provisions of (FED. R. CIV. P. 53) for appointing and making

references to Masters, a Federal District Court has ‘the inherent power to supply itself

with this instrument for the administration of justice when deemed by it essential.’”

Ruiz v. Estelle, 679 F.2d 1115, 1161 n. 240 (5th Cir. 1982), amended in part, vacated in

part, 688 F.2d 266 (5th Cir. 1982), cert. denied, 460 U.S. 1042 (1983) (internal
                                             1
     Case 3:19-cv-00310-K Document 21 Filed 05/31/19         Page 2 of 10 PageID 226



citations omitted). As Rule 53 requires, this Order sets out the duties and terms of the

Special Master, the reasons for the appointment, and orders the Special Master to

proceed with all reasonable diligence. See FED. R. CIV. P. 53(b)(2).

I.      Master’s Duties

        Rule 53(a)(1)(A) states that the Court may appoint a master to “perform duties

consented to by the parties.” The Court has reviewed recent legal authority addressing

the duties of a Special Master that are permitted under the Federal Rules of Civil

Procedure and Article III of the Constitution. See, e.g., FED. R. CIV. P. 53 (advisory

committee’s notes discussing the range of duties and authority of the Special Master).

Consistent with this legal authority, the currently-anticipated needs of the Court, and

the parties’ broad consent, the Court states that the Special Master in these proceedings

shall have the authority to:

1)      assist the Court with preparation for claim construction, including review

        of claim construction filings, legal and technical research, and analysis;

2)      perform the duties of an adjunct law clerk by assisting the Court with

        dispositive motions, trial, and any other aspect of this case;

3)      communicate with the attorneys as needs may arise in order to promote the

        full and efficient performance of these duties.




                                             2
  Case 3:19-cv-00310-K Document 21 Filed 05/31/19           Page 3 of 10 PageID 227



         Consistent with these duties, the Special Master shall perform the duties of an

adjunct law clerk and technical advisor. The Court will preside over any hearings and

issue all orders regarding motions pending in the Court.

II.      Communications with the Parties and the Court

         Rule 53(b)(2)(B) directs the Court to set forth “the circumstances – if any – in

which the master may communicate ex parte with the court or a party.” FED. R. CIV. P.

53(b)(2)(B). The Special Master may communicate ex parte with the Court at the

Special Master’s discretion, without providing notice to the parties, in order to assist

the Court with legal analysis of the parties’ submissions and inform the court of legal

and technical research. The Special Master may also communicate ex parte with the

Court, without providing notice to the parties, regarding logistics, the nature of his

activities, and other appropriate procedural matters.

         The Special Master may only communicate with the parties or attorneys if a

representative for all parties is present in person or by phone. Such communications

shall not address the merits of any substantive issue without prior approval of the

Court.

III.     Master’s Record

         Rule 53(b)(2)(C) states that the Court must define “the nature of the materials

to be preserved and filed as a record of the master’s activities.” FED. R. CIV. P.

53(b)(2)(C). The Special Master shall maintain normal billing records of his time spent


                                            3
  Case 3:19-cv-00310-K Document 21 Filed 05/31/19           Page 4 of 10 PageID 228



on this matter, with reasonably detailed descriptions of his activities and matters

worked upon. However, the Special Master need not preserve for the record any

documents created by the Special Master, nor any documents received by the Special

Master from counsel in this case. The Special Master is not required to and will not

submit any formal report or recommendation regarding any matter for electronic filing

on the case docket.

IV.   Review of the Special Master’s Orders

      Rule 53(b)(2)(D) directs the Court to state “the time limits, method of filing

the record, other procedures, and standards for reviewing the master’s orders, findings,

and recommendations.” FED. R. CIV. P. 53(b)(2)(D). However, the Special Master will

be serving as an adjunct law clerk and in a technical advisor role, therefore, he will not

be producing any orders, findings, or recommendations for the record.

V.    Compensation

      Rule 53(b)(2)(E) directs the Court to state “the basis, terms, and procedure for

fixing the master’s compensation under Rule 53(g).” FED. R. CIV. P. 53(b)(2)(E). The

Special Master shall be compensated at his current rate of two hundred and fifty dollars

($250.00) per hour. The parties shall bear this cost, and the cost shall be divided

equally between the parties and as directed in the terms of each order approving an

Itemized Statement of fees and expenses submitted by the Special Master. The Special

Master shall incur only such fees and expenses as may be reasonably necessary to fulfill


                                            4
  Case 3:19-cv-00310-K Document 21 Filed 05/31/19          Page 5 of 10 PageID 229



his duties under this Order, or such other Orders as the court may issue. The Court has

“consider[ed] the fairness of imposing the likely expenses on the parties and [has taken

steps to] protect against unreasonable expense or delay.” FED. R. CIV. P. 53(a)(3).

      On the first business day of every month, the Special Master shall submit

directly to the Court an Itemized Statement of fees and expenses (as discussed in

Section III), not to include overhead, which the Court will inspect carefully for

regularity and reasonableness. Given that one of the duties of the Special Master is to

assist the Court with legal analysis of the parties’ submissions, the Court expects these

Itemized Statements will reveal confidential communications between the Special

Master and the Court. Accordingly, the Court shall maintain these Itemized

Statements under seal, and they shall not be made available to the public or counsel.

      Also on the first business day of every month, the Special Master shall file under

seal on the Court’s electronic document filing system a Summary Statement, certifying

the total hours worked, total costs incurred, and total fees for the previous month. This

Summary Statement shall not reflect any confidential information and shall contain a

signature line for the Court, accompanied by the statement “approved for

disbursement.” If the Court determines the Itemized Statement is regular and

reasonable, the Court will sign the corresponding Summary Statement and transmit it

to the parties. Each party shall then remit payment directly to the Special Master (at




                                           5
  Case 3:19-cv-00310-K Document 21 Filed 05/31/19           Page 6 of 10 PageID 230



the aforementioned address) its share of any Court-approved amount within 14

calendar days of Court approval.

VI.      Affidavit

         Rule 53(b)(3) notes that the Court may enter an Order of appointment “only

after the master has filed an affidavit disclosing whether there is any ground for

disqualification under 28 U.S.C. §455.” See also FED. R. CIV. P. 53(a)(2) (discussing

grounds for disqualification). Attached to this Order is the affidavit previously

submitted to the court by the Special Master.

VII.     Master’s Authority

         The Special Master shall have the full cooperation of the parties and their

counsel. Regarding Rule 53(c), however, the Special Master shall not have the authority

to regulate any proceedings or impose any sanctions on the parties. The parties will

make readily available to the Special Master any and all facilities, files, databases, and

documents which are necessary to fulfill the Special Master’s functions under this

Order.

         SO ORDERED.

         Signed May 31st, 2019.

                                         ______________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE




                                            6
Case 3:19-cv-00310-K Document 21 Filed 05/31/19   Page 7 of 10 PageID 231
Case 3:19-cv-00310-K Document 21 Filed 05/31/19   Page 8 of 10 PageID 232
Case 3:19-cv-00310-K Document 21 Filed 05/31/19   Page 9 of 10 PageID 233
Case 3:19-cv-00310-K Document 21 Filed 05/31/19   Page 10 of 10 PageID 234
